MEMORANDUM **
Angelica Cardenas, a native and citizen of Mexico, petitions pro se for review of *930the dismissal by the Board of Immigration Appeals (“BIA”) of her appeal from an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252(a). We review the physical presence determination for substantial evidence. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). We deny the petition for review.
Because Cardenas submitted no evidence other than her own testimony that she entered the United States in February 1987, and the BIA offered a specific, cogent reason for rejecting her testimony about her entry date, substantial evidence supports the BIA’s conclusion that Cardenas failed to establish ten years’ continuous physical presence in the United States prior to May 28, 1997. Cf. id. at 851-52; see 8 U.S.C. § 1229b(b)(l)(A).
Petitioner’s other contentions, including those claiming denial of due process, are without merit. See Melkonian v. Ashcroft, 320 F.3d 1061, 1072 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.